EXHIBIT 10.7 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into effective as of , 2009, between WaferGen Bio-systems, Inc., a Nevada corporation (the “Company”) and the persons who have executed the signature page(s) hereto (each, a “Purchaser” and collectively, the “Purchasers”). RECITALS: WHEREAS, the Company is offering in compliance with Rule 506 of Regulation D and/or Rule 903 of Regulation S under the Securities Act of 1933, as amended (the “Securities Act”), to accredited investors and non-U.S. persons in a private placement offering (the “PPO”), a minimum (the “Minimum Amount”) of 3,200,000 units (the “Units”) and a maximum of 6,400,000 Units of the Company’s securities, plus up to an additional 1,600,000
